ITEMID: 001-98543
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF BELKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicant was born in 1934 and lives in Kościan.
7. During the Second World War, in 1940, the applicant's entire family – her parents and their children – were expelled from their house and farm in the vicinity of Poznań by German occupying forces. Subsequently, they were for some time placed in a camp for expelled persons in Poznań and then shipped off to eastern Poland, referred to at that time as General Government (“Generalna Gubernia”), which was occupied by the German authorities. The applicant and her family were assigned to live on a farm of local farmers in Szaniawy. At the time of the expulsion, imprisonment and resettlement the applicant was six years old.
8. On 16 June 2001 the applicant submitted a request for financial assistance from the Polish-German Reconciliation Foundation under the so-called second compensation scheme (see paragraph 16 below). She declared that she had been a victim of persecution by the German occupying authorities during the Second World War. In support of her claims the applicant submitted the following documents: a form certifying registration of her stay in Szaniawy during the war, a certificate of her first communion issued by the rector of the parish of Trzebieszów, a certificate of her mother's death in Szaniawy, statements by three witnesses certifying that the applicant had been expelled from the Poznań Province to Szaniawy during the war, the workbook (“Arbeitsbuch”) of her father's sister, issued by the German authorities, and a number of documents from various Polish archives informing the applicant about difficulties in obtaining documents confirming the persecution to which she had been subjected.
9. In 2002 the Verification Commission of the Polish-German Reconciliation Foundation, established under the Agreement of 16 October 1991 between the Polish and German Governments and operating on the basis of its statute, refused to pay financial assistance to the applicant, considering that persons expelled from their homes and properties by the German forces of occupation during the war were not entitled to compensation.
10. It further stated that the evidence submitted by the applicant, in particular the witness statements, was insufficient to confirm that the applicant and her family had been imprisoned in the camp for expelled persons.
11. The Foundation in its letter referred to the requirements of eligibility which were laid down by regulations governing the functioning of the second compensation scheme operated by the Foundation (on the basis of a Law of 2000 on the Creation of the “Remembrance, Responsibility and Future” Foundation enacted by the German Parliament and the subsequent agreement between that Foundation and the Polish-German Reconciliation Foundation, see paragraph 16 below).
12. The applicant appealed. On 21 November 2003 the Appeals Commission of the Foundation upheld the contested decision. It informed the applicant that she was not eligible for financial assistance under the scheme in respect of her deportation. Neither she nor her family had been deported for the purposes of forced labour to the territory of the German Reich within its borders of 1937.
Moreover, the evidence which she had submitted did not allow it to be established that the applicant and her family had indeed been imprisoned in the camp in Poznań. It further informed the applicant that no appeal lay against this decision.
13. On 12 January 2007 the public prosecution services lodged an action on the applicant's behalf with the Warsaw District Court, referring to Article 189 of the Civil Code and to the Court's judgment in the case of Woś v. Poland (no. 22860/02, ECHR 2006VII) and seeking to confirm that judicial review of the Foundation's decisions had been available to the applicant at the relevant time.
14. These proceedings were stayed on an unspecified later date, when the court referred to an individual constitutional complaint pending before the Constitutional Court at that time and brought by a certain Mr K. Subsequently, in June 2007 the Supreme Court, by way of a resolution, held that decisions of the Foundation could be challenged before the ordinary courts (see paragraph 20 below). This approach was indirectly confirmed by a decision given by the Constitutional Court in the case referred to above (see paragraph 21 below). The prosecuting authorities did not request that the civil proceedings brought on the applicant's behalf be resumed.
15. In February 2007 the Foundation officially notified the public that it had ceased, as from 31 December 2006, to make any further payments to the victims, having allocated all financial resources which had been earmarked for that purpose.
16. The relevant law and practice concerning the Polish-German Reconciliation Foundation is set out in the Court's judgment in the case of Kadłuczka v. Poland, no. 31438/06, §§ 19-45, 2 February 2010.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
